DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Specification 

The disclosure is objected to because of the following informalities. Appropriate correction is required. In paragraph 0020, “vise versa” should be amended to – vice versa --. 

Claim Objections

Claims 1, 6, 13, and 14 are objected to because of the following informalities: Appropriate correction is required. 

Regarding claim 1, there should be an “and” before the last limitation (c).

Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Regarding claim 13, there should be an “and” before the last limitation (f).

Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103

	Claims 2-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2011/0256243 (hereinafter called Kalken) in view of Canadian patent no. CA 2501066 (hereinafter called Cocking).

Regarding claim 4, Kalken discloses an apparatus for the production of disinfectant, comprising: (a) an electrolyte pump 3 having an input port in fluid communication with a reservoir 7 (reads on a source of electrolyte) capable of holding an aqueous brine solution and an output port; (b) an electrolytic cell 8 having an input port in fluid communication with the output port of the electrolyte pump 3 such that the flow rate of electrolyte into the electrolytic cell is determined by the flow rate of the electrolyte pump 3, and having an oxidant output port, and accepting electrical energy from a power supply 2 (reads on a source of electrical energy); and (c) a microprocessor 1 (reads on a control system), capable of controlling the electrolyte pump 3 such that the oxidant concentration of the oxidant exiting the electrolytic cell is maintained between predetermined upper and lower bounds (see Fig. 1 and paragraphs 0013 and 0015). 

Kalken does not disclose that the control system is configured to control the electrolyte pump responsive to the amperage of electrical energy consumed by the electrolytic cell, wherein the control system controls the electrolyte pump to increase the flow rate of the electrolyte pump when the amperage of electrical energy consumed by the electrolytic cell increases.

Cocking teaches that the relationship between the applied current and the flow rate is such that if both the current and the flow rate are increased, the AFC of the biocidal solution will remain roughly the same (see page 6, 3rd paragraph), thus teaching that increasing the flow rate of the electrolyte when the amperage of electrical energy consumed by the electrolytic cell increases would facilitate keeping the available free chlorine concentration of the biocidal solution between predetermined upper and lower bounds.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the control system of the apparatus taught by Kalken by configuring the control system taught by Kalken so as to control the electrolyte pump responsive to the amperage of electrical energy consumed by the electrolytic cell, wherein the control system controls the electrolyte pump to increase the flow rate of the electrolyte pump when the amperage of electrical energy consumed by the electrolytic cell increases. The person with ordinary skill in the art would have been motivated to make this modification, because Cocking teaches that increasing the flow rate of the electrolyte when the amperage of electrical energy consumed by the electrolytic cell increases would facilitate keeping the available free chlorine concentration of the biocidal solution between predetermined upper and lower bounds.

Regarding claims 2 and 3, Kalken further discloses that the electrolyte pump 3 is a positive displacement pump, for example, a peristaltic pump (see paragraph 0016).

Regarding claims 5 and 6, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the control system of the apparatus taught by Kalken by configuring the control system taught by Kalken so as to decrease the flow rate of the electrolyte pump when the amperage of electrical energy consumed by the electrolytic cell decreases. The person with ordinary skill in the art would have been motivated to make this modification, because Cocking teaches that the relationship between the applied current and the flow rate is such that if both the current and the flow rate are increased, the AFC of the biocidal solution will remain roughly the same (see page 6, 3rd paragraph), thus teaching that decreasing the flow rate of the electrolyte when the amperage of electrical energy consumed by the electrolytic cell decreases would facilitate keeping the available free chlorine concentration of the biocidal solution between predetermined upper and lower bounds.

Regarding claim 7, Kalken further discloses that the control system comprises a microprocessor with software control (reads on programmed digital controller) (see paragraph 0013).  

Regarding claim 8, Kalken further discloses that the control system comprises electronic components (see paragraph 0018), thus teaching that the control system comprises an electronic circuit.

Regarding claim 16, Kalken further discloses that the input port of the electrolytic cell is connected to the output port of the electrolyte pump without an intervening mixing cell (see Fig. 1).

Claims 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2011/0256243 (hereinafter called Kalken) in view of Canadian patent no. CA 2501066 (hereinafter called Cocking), and US pre-grant patent publication no. US 2010/0116688 (hereinafter called Irani).
 
Regarding claims 13, 10, 14, and 15, Kalken discloses an apparatus for the production of disinfectant, comprising: (a) an electrolyte pump 3 having an input port and an output port;; (b) a reservoir 7  capable of holding an aqueous brine solution (reads on an electrolyte), in fluid communication with the input port of the electrolyte pump 3; (c) an electrolytic cell 8, in fluid communication with the electrolyte pump 3 such that the flow rate of electrolyte into the electrolytic cell is determined by the flow rate of the electrolyte pump, and having a disinfectant output port; (d) an anolyte storage container 18 (reads on a disinfectant reservoir), in fluid communication with the disinfectant output port; and a microprocessor 1 (reads on a control system), capable of controlling the electrolyte pump 3 (see Fig. 1 and paragraphs 0013 and 0015). 

 Kalken does not disclose a power monitor that produces a signal representative of power consumed by the electrolytic cell; and also does not disclose that the control system controls the flow rate of the electrolyte pump responsive to the signal, wherein the control system provides for an electrolyte pump flow rate that increases with increasing power consumed by the electrolytic cell.  

Cocking teaches that the relationship between the applied current and the flow rate is such that if both the current and the flow rate are increased, the AFC of the biocidal solution will remain roughly the same (see page 6, 3rd paragraph), thus teaching that increasing the flow rate of the electrolyte when the amperage of electrical energy consumed by the electrolytic cell increases would facilitate keeping the available free chlorine concentration of the biocidal solution between predetermined upper and lower bounds.

Irani teaches that a shunt or hall effect apparatus (reads on a power monitor) is used to read the current flowing across the electrolytic cell and generate a current signal to the control system, and this signal is used to calculate and adjust the speed of the electrolyte pump (see paragraph 0018). It is noted that since the voltage applied across the electrolytic cell is fixed the current signal is representative of power consumed by the electrolytic cell.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the control system of the apparatus taught by Kalken by adding a shunt or hall effect apparatus (reads on a power monitor) for producing a current signal (which is representative of power consumed by the electrolytic cell), and further configuring the control system taught by Kalken so as to control the electrolyte pump responsive to the current signal, wherein the control system controls the electrolyte pump to increase the flow rate of the electrolyte pump when the amperage of electrical energy consumed by the electrolytic cell increases as taught by Cocking. The person with ordinary skill in the art would have been motivated to make this modification, because Cocking teaches that increasing the flow rate of the electrolyte when the amperage of electrical energy consumed by the electrolytic cell increases would facilitate maintaining the available free chlorine concentration of the biocidal solution and Irani teaches that the current signal is used to calculate and adjust the speed of the electrolyte pump (see paragraph 0018).

Regarding claim 11, Kalken discloses that the electrolytic cell is in fluid communication with the output port of the electrolyte pump (see Fig. 1).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2011/0256243 (hereinafter called Kalken) in view of Canadian patent no. CA 2501066 (hereinafter called Cocking), and US pre-grant patent publication no. US 2010/0116688 (hereinafter called Irani), as shown for claim 13 above, and further in view of US patent no. 6,126,810 (hereinafter called Fricker).

Kalken in view of Cocking and Irani does not explicitly teach that the electrolytic cell is in fluid communication with the electrolyte reservoir and the electrolyte pump such that fluid from the electrolyte reservoir passes through the electrolytic cell before reaching the input port of the electrolyte pump.  

 Fricker teaches an apparatus for the production of disinfectant (col 2 In 20-22), comprising: an electrolytic cell 10 in fluid communication with an electrolyte pump 40 and an electrolyte reservoir 34 such that fluid from the electrolyte reservoir 34 passes through the electrolytic cell 10 before reaching the input port of the electrolyte pump 40 (see Fig. and col 4 In 59). Fricker further teaches that the arrangement shown in the Fig. enables recirculating a depleted antimicrobial solution through the electrolytic cell and thus regaining the concentration of active sterilant species (see column 3, lines 16-18).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Kalken in view of Cocking and Irani by having the electrolytic cell be in fluid communication with the electrolyte reservoir and the electrolyte pump such that fluid from the electrolyte reservoir passes through the electrolytic cell before reaching the input port of the electrolyte pump as taught by Fricker. The person with ordinary skill in the art would have been motivated to make this modification, because Fricker teaches that such an arrangement as shown in the Fig. enables recirculating a depleted antimicrobial solution through the electrolytic cell and thus regaining the concentration of active sterilant species (see column 3, lines 16-18).

Response to Arguments

Applicant’s arguments with respect to the rejection of claims under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795